BELCHER, Commissioner.
Upon a plea of guilty before the court after waiving trial by jury appellant was convicted of the misdemeanor offense of driving while intoxicated, and his punishment was assessed at 10 days in jail and a fine of $250.
No statement of facts accompanies the record.
Appellant relies on one formal bill of exception. It will be considered according to the statutes and decisions applicable to formal bills on the date he gave notice of appeal which was July 3, 1959.
The formal bill in the transcript does not show that it was presented to or acted upon by the trial judge within 90 days after he gave notice of appeal, therefore it cannot be considered. Thompson v. State, Tex.Cr.App., 286 S.W.2d 933.
The judgment is affirmed.
Opinion approved by the Court.